Name: Commission Regulation (EEC) No 1085/84 of 18 April 1984 fixing for the 1984 marketing year the reference prices for courgettes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/28 Official Journal of the European Communities 19 . 4. 84 COMMISSION REGULATION (EEC) No 1085/84 of 18 April 1984 fixing for the 1984 marketing year the reference prices for courgettes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 985/84 (2), and in particular Article 27 ( 1 ) thereof, periods and a reference price fixed for each of these periods ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas courgettes are produced in such quantities in the Community that reference prices should be fixed for them ; HAS ADOPTED THIS REGULATION : Whereas courgettes harvested during a given crop year are marketed from January to December ; whereas the quantities harvested from 1 January to 20 April and in October, November and December are so small that there is no need to fix reference prices for these periods ; whereas reference prices should be fixed only for the period 21 April up to and including 30 September ; Article 1 For the 1984 marketing year, the reference prices for courgettes falling within subheading 07.01 T I of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of class I , of all sizes, shall be as follows :Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are to be fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetables sector must also be taken into account ; April (21 to 30) May June July August September 64.61 57.62 38,37 36,10 40,66 44,86 Whereas, to take seasonal price variations into account, the marketing year should be divided into several Article 2 (') OJ No L 118 , 20 . 5 . 1972, p . 1 . Ã 1) OJ No L 103, 16 . 4 . 1984, p . 1 . This Regulation shall enter into force on 21 April 1984. 19. 4. 84 Official Journal of the European Communities No L 106/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1984. For the Commission Poul DALSAGER Member of the Commission